Citation Nr: 0918686	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from  
September 1948 to December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision on 
behalf of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The service-connected disabilities are not shown to be 
productive of a disability picture that would permit the 
assignment of a higher special monthly compensation rate.


CONCLUSION OF LAW

The criteria for the assignment of an increased rate of 
special monthly compensation are not met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in an 
August 2006 letter from the RO.  That letter generally 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The August 2006 notice 
letter also addressed these matters.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

As a preliminary matter, the Board notes that VA records show 
the Veteran is presently receiving special monthly 
compensation under 38 U.S.C.A. § 1114(m) for loss of use of 
one leg at a level or with complications preventing natural 
knee action with a prosthesis in place and loss of use of the 
other leg at a level or with complications preventing natural 
knee action with a prosthesis in place.  He is also receiving 
special monthly compensation under 38 U.S.C.A. § 1114(p) at 
the intermediate rate between subsection (m) and (n) on 
account of progressive muscular atrophy with loss of use of 
the lower extremities with additional disabilities of 
progressive muscular atrophy of the left and right upper 
extremities independently ratable at 50 percent or more.  

Service connection ratings are presently in effect for 
progressive muscular atrophy with loss of use of the lower 
extremities (100 percent), progressive muscular  atrophy of 
the right upper extremity (40 percent), progressive muscular 
atrophy of the left upper extremity (40 percent), and an 
adjustment disorder, claimed as nervousness associated with 
progressive muscular atrophy with loss of use of the lower 
extremities (30 percent).  A combined 100 percent rating as 
been in effect since July 13, 1967.


Applicable VA regulations provide special monthly 
compensation under 38 U.S.C.A. § 1114 as follows:

(b) Ratings under 38 U.S.C. § 1114(l). The 
special monthly compensation provided by 38 
U.S.C. 1114(l) is payable for anatomical loss or 
loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 
5/200 or less or being permanently bedridden or 
so helpless as to be in need of regular aid and 
attendance. 
(1) Extremities. The criteria for loss and loss 
of use of an extremity contained in paragraph 
(a)(2) of this section are applicable. 
(2) Eyes, bilateral. 5/200 visual acuity or less 
bilaterally qualifies for entitlement under 38 
U.S.C. § 1114(l). However, evaluation of 5/200 
based on acuity in excess of that degree but less 
than 10/200, does not qualify. Concentric 
contraction of the field of vision beyond 5 
degrees in both eyes is the equivalent of 5/200 
visual acuity. 
(3) Need for aid and attendance. The criteria for 
determining that a veteran is so helpless as to 
be in need of regular aid and attendance are 
contained in § 3.352(a). 
(4) Permanently bedridden. The criteria for 
rating are contained in § 3.352(a). Where 
possible, determinations should be on the basis 
of permanently bedridden rather than for need of 
aid and attendance (except where 38 U.S.C. 
§ 1114(r) is involved) to avoid reduction during 
hospitalization where aid and attendance is 
provided in kind.   
 
(c) Ratings under 38 U.S.C. § 1114(m). (1) The 
special monthly compensation provided by 38 
U.S.C. § 1114(m) is payable for any of the 
following conditions: 
(i) Anatomical loss or loss of use of both hands; 
(ii) Anatomical loss or loss of use of both legs 
at a level, or with complications, preventing 
natural knee action with prosthesis in place; 
(iii) Anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural 
elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural 
knee action with prosthesis in place; 
(iv) Blindness in both eyes having only light 
perception; 
(v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and 
attendance. 
(2) Natural elbow or knee action. In determining 
whether there is natural elbow or knee action with 
prosthesis in place, consideration will be based 
on whether use of the proper prosthetic appliance 
requires natural use of the joint, or whether 
necessary motion is otherwise controlled, so that 
the muscles affecting joint motion, if not already 
atrophied, will become so. If there is no movement 
in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be 
expected, and the determination will be as though 
there were one in place. 
(3) Eyes, bilateral. With visual acuity 5/200 or 
less or the vision field reduced to 5 degree 
concentric contraction in both eyes, entitlement 
on account of need for regular aid and attendance 
will be determined on the facts in the individual 
case.   
 
(d) Ratings under 38 U.S.C. § 1114(n). The special 
monthly compensation provided by 38 U.S.C. 
§ 1114(n) is payable for any of the conditions 
which follow: Amputation is a prerequisite except 
for loss of use of both arms and blindness without 
light perception in both eyes. If a prosthesis 
cannot be worn at the present level of amputation 
but could be applied if there were a reamputation 
at a higher level, the requirements of this 
paragraph are not met; instead, consideration will 
be given to loss of natural elbow or knee action. 
(1) Anatomical loss or loss of use of both arms at 
a level or with complications, preventing natural 
elbow action with prosthesis in place; 
(2) Anatomical loss of both legs so near the hip 
as to prevent use of a prosthetic appliance; 
(3) Anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic 
appliance with anatomical loss of one leg so near 
the hip as to prevent use of a prosthetic 
appliance; 
(4) Anatomical loss of both eyes or blindness 
without light perception in both eyes.   
 
(e) Ratings under 38 U.S.C. § 1114(o). (1) The 
special monthly compensation provided by 38 U.S.C. 
§ 1114(o) is payable for any of the following 
conditions: 
(i) Anatomical loss of both arms so near the 
shoulder as to prevent use of a prosthetic 
appliance; 
(ii) Conditions entitling to two or more of the 
rates (no condition being considered twice) 
provided in 38 U.S.C. § 1114(l) through (n); 
(iii) Bilateral deafness rated at 60 percent or 
more disabling (and the hearing impairment in 
either one or both ears is service connected) in 
combination with service-connected blindness with 
bilateral visual acuity 20/200 or less. 
(iv) Service-connected total deafness in one ear 
or bilateral deafness rated at 40 percent or more 
disabling (and the hearing impairment in either 
one of both ears is service-connected) in 
combination with service-connected blindness of 
both eyes having only light perception or less. 
(2) Paraplegia. Paralysis of both lower 
extremities together with loss of anal and bladder 
sphincter control will entitle to the maximum rate 
under 38 U.S.C. § 1114(o), through the combination 
of loss of use of both legs and helplessness. The 
requirement of loss of anal and bladder sphincter 
control is met even though incontinence has been 
overcome under a strict regimen of rehabilitation 
of bowel and bladder training and other auxiliary 
measures. 
(3) Combinations. Determinations must be based 
upon separate and distinct disabilities. This 
requires, for example, that where a veteran who 
had suffered the loss or loss of use of two 
extremities is being considered for the maximum 
rate on account of helplessness requiring regular 
aid and attendance, the latter must be based on 
need resulting from pathology other than that of 
the extremities. If the loss or loss of use of two 
extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on 
account of this helplessness. Under no 
circumstances will the combination of "being 
permanently bedridden" and "being so helpless as 
to require regular aid and attendance" without 
separate and distinct anatomical loss, or loss of 
use, of two extremities, or blindness, be taken as 
entitling to the maximum benefit. The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of 
use of both hands and both feet, result from a 
common etiological agent, for example, one injury 
or rheumatoid arthritis, will not preclude maximum 
entitlement. 
(4) Helplessness. The maximum rate, as a result of 
including helplessness as one of the entitling 
multiple disabilities, is intended to cover, in 
addition to obvious losses and blindness, 
conditions such as the loss of use of two 
extremities with absolute deafness and nearly 
total blindness or with severe multiple injuries 
producing total disability outside the useless 
extremities, these conditions being construed as 
loss of use of two extremities and helplessness.   
 
(f) Intermediate or next higher rate. An 
intermediate rate authorized by this paragraph 
shall be established at the arithmetic mean, 
rounded to the nearest dollar, between the two 
rates concerned. (Authority: 38 U.S.C. § 1114(p)) 
(1) Extremities. 
(i) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one leg at 
a level, or with complications preventing natural 
knee action with prosthesis in place, shall 
entitle to the rate between 38 U.S.C. § 1114(l) 
and (m). 
(ii) Anatomical loss or loss of use of one foot 
with anatomical loss of one leg so near the hip as 
to prevent use of prosthetic appliance shall 
entitle to the rate under 38 U.S.C. § 1114(m). 
(iii) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural 
elbow action with prosthesis in place, shall 
entitle to the rate between 38 U.S.C. § 1114(l) 
and (m). 
(iv) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one arm so 
near the shoulder as to prevent use of a 
prosthetic appliance shall entitle to the rate 
under 38 U.S.C. § 1114(m). 
(v) Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural 
knee action with prosthesis in place with 
anatomical loss of one leg so near the hip as to 
prevent use of a prosthetic appliance, shall 
entitle to the rate between 38 U.S.C. § 1114(m) 
and (n). 
(vi) Anatomical loss or loss of use of one leg at 
a level, or with complications, preventing natural 
knee action with prosthesis in place with 
anatomical loss or loss of use of one hand, shall 
entitle to the rate between 38 U.S.C. § 1114(l) 
and (m). 
(vii) Anatomical loss or loss of use of one leg at 
a level, or with complications, preventing natural 
knee action with prosthesis in place with 
anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance, shall 
entitle to the rate between 38 U.S.C. § 1114(m) 
and (n). 
(viii) Anatomical loss of one leg so near the hip 
as to prevent use of a prosthetic appliance with 
anatomical loss or loss of use of one hand shall 
entitle to the rate under 38 U.S.C. § 1114(m). 

(ix) Anatomical loss of one leg so near the hip as 
to prevent use of a prosthetic appliance with 
anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural 
elbow action with prosthesis in place, shall 
entitle to the rate between 38 U.S.C. § 1114 (m) 
and (n). 
(x) Anatomical loss or loss of use of one hand 
with anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural 
elbow action with prosthesis in place, shall 
entitle to the rate between 38 U.S.C. § 1114(m) 
and (n). 
(xi) Anatomical loss or loss of use of one hand 
with anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic 
appliance shall entitle to the rate under 38 
U.S.C. § 1114(n). 
(xii) Anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural 
elbow action with prosthesis in place with 
anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance, shall 
entitle to the rate between 38 U.S.C. § 1114(n) 
and (o). 
(2) Eyes, bilateral, and blindness in connection 
with deafness and/or loss or loss of use of a hand 
or foot. 
(i) Blindness of one eye with 5/200 visual acuity 
or less and blindness of the other eye having only 
light perception will entitle to the rate between 
38 U.S.C. § 1114 (l) and (m). 
(ii) Blindness of one eye with 5/200 visual acuity 
or less and anatomical loss of, or blindness 
having no light perception in the other eye, will 
entitle to a rate equal to 38 U.S.C. § 1114(m). 
(iii) Blindness of one eye having only light 
perception and anatomical loss of, or blindness 
having no light perception in the other eye, will 
entitle to a rate between 38 U.S.C. § 1114 (m) and 
(n). 
(iv) Blindness in both eyes with visual acuity of 
5/200 or less, or blindness in both eyes rated 
under subparagraph (2) (i) or (ii) of this 
paragraph, when accompanied by service-connected 
total deafness in one ear, will afford entitlement 
to the next higher intermediate rate of if the 
veteran is already entitled to an intermediate 
rate, to the next higher statutory rate under 38 
U.S.C. § 1114, but in no event higher than the 
rate for (o). 
(v) Blindness in both eyes having only light 
perception or less, or rated under subparagraph 
(2)(iii) of this paragraph, when accompanied by 
bilateral deafness (and the hearing impairment in 
either one or both ears is service-connected) 
rated at 10 or 20 percent disabling, will afford 
entitlement to the next higher intermediate rate, 
or if the veteran is already entitled to an 
intermediate rate, to the next higher statutory 
rate under 38 U.S.C. § 1114, but in no event 
higher than the rate for (o). 
(vi) Blindness in both eyes rated under 38 U.S.C. 
§ 1114 (l), (m) or (n), or rated under 
subparagraphs (2) (i), (ii) or (iii) of this 
paragraph, when accompanied by bilateral deafness 
rated at no less than 30 percent, and the hearing 
impairment in one or both ears is service-
connected, will afford entitlement to the next 
higher statutory rate under 38 U.S.C. 1114, or if 
the veteran is already entitled to an intermediate 
rate, to the next higher intermediate rate, but in 
no event higher than the rate for (o). 
(vii) Blindness in both eyes rated under 38 U.S.C. 
§ 1114 (l), (m), or (n), or under the intermediate 
or next higher rate provisions of this 
subparagraph, when accompanied by: 
(A) Service-connected loss or loss of use of one 
hand, will afford entitlement to the next higher 
statutory rate under 38 U.S.C. 1114 or, if the 
veteran is already entitled to an intermediate 
rate, to the next higher intermediate rate, but in 
no event higher than the rate for (o); or 
(B) Service-connected loss or loss of use of one 
foot which by itself or in combination with 
another compensable disability would be ratable at 
50 percent or more, will afford entitlement to the 
next higher statutory rate under 38 U.S.C. 1114 
or, if the veteran is already entitled to an 
intermediate rate, to the next higher intermediate 
rate, but in no event higher than the rate for 
(o); or 
(C) Service-connected loss or loss of use of one 
foot which is ratable at less than 50 percent and 
which is the only compensable disability other 
than bilateral blindness, will afford entitlement 
to the next higher intermediate rate or, if the 
veteran is already entitled to an intermediate 
rate, to the next higher statutory rate under 38 
U.S.C. 1114, but in no event higher than the rate 
for (o). 
(3) Additional independent 50 percent 
disabilities. In addition to the statutory rates 
payable under 38 U.S.C. § 1114 (l) through (n) and 
the intermediate or next higher rate provisions 
outlined above, additional single permanent 
disability or combinations of permanent 
disabilities independently ratable at 50 percent 
or more will afford entitlement to the next higher 
intermediate rate or if already entitled to an 
intermediate rate to the next higher statutory 
rate under 38 U.S.C. § 1114, but not above the (o) 
rate. In the application of this subparagraph the 
disability or disabilities independently ratable 
at 50 percent or more must be separate and 
distinct and involve different anatomical segments 
or bodily systems from the conditions establishing 
entitlement under 38 U.S.C. § 1114 (l) through (n) 
or the intermediate rate provisions outlined 
above. The graduated ratings for arrested 
tuberculosis will not be utilized in this 
connection, but the permanent residuals of 
tuberculosis may be utilized. 
(4) Additional independent 100 percent ratings. In 
addition to the statutory rates payable under 38 
U.S.C. § 1114(l) through (n) and the intermediate 
or next higher rate provisions outlined above 
additional single permanent disability 
independently ratable at 100 percent apart from 
any consideration of individual unemployability 
will afford entitlement to the next higher 
statutory rate under 38 U.S.C. § 1114 or if 
already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event 
higher than the rate for (o). In the application 
of this subparagraph the single permanent 
disability independently ratable at 100 percent 
must be separate and distinct and involve 
different anatomical segments or bodily systems 
from the conditions establishing entitlement under 
38 U.S.C. § 1114 (l) through (n) or the 
intermediate rate provisions outlined above. 
(i) Where the multiple loss or loss of use 
entitlement to a statutory or intermediate rate 
between 38 U.S.C. 1114 (l) and (o) is caused by 
the same etiological disease or injury, that 
disease or injury may not serve as the basis for 
the independent 50 percent or 100 percent unless 
it is so rated without regard to the loss or loss 
of use. 
(ii) The graduated ratings for arrested 
tuberculosis will not be utilized in this 
connection, but the permanent residuals of 
tuberculosis may be utilized. 
(5) Three extremities. Anatomical loss or loss of 
use, or a combination of anatomical loss and loss 
of use, of three extremities shall entitle a 
veteran to the next higher rate without regard to 
whether that rate is a statutory rate or an 
intermediate rate. The maximum monthly payment 
under this provision may not exceed the amount 
stated in 38 U.S.C. 1114(p).   
 
(h) Special aid and attendance benefit; 38 U.S.C. 
§ 1114(r)-- (1) Maximum compensation cases. A 
veteran receiving the maximum rate under 38 U.S.C. 
§ 1114 (o) or (p) who is in need of regular aid 
and attendance or a higher level of care is 
entitled to an additional allowance during periods 
he or she is not hospitalized at United States 
Government expense. (See § 3.552(b)(2) as to 
continuance following admission for 
hospitalization.) Determination of this need is 
subject to the criteria of § 3.352. The regular or 
higher level aid and attendance allowance is 
payable whether or not the need for regular aid 
and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate 
under 38 U.S.C. 1114 (o) or (p), or was based on 
an independent factual determination. 
(2) Entitlement to compensation at the 
intermediate rate between 38 U.S.C. § 1114(n) and 
(o) plus special monthly compensation under 38 
U.S.C. § 1114(k). A veteran receiving compensation 
at the intermediate rate between 38 U.S.C. 
§ 1114(n) and (o) plus special monthly 
compensation under 38 U.S.C. § 1114(k) who 
establishes a factual need for regular aid and 
attendance or a higher level of care, is also 
entitled to an additional allowance during periods 
he or she is not hospitalized at United States 
Government expense. (See § 3.552(b)(2) as to 
continuance following admission for 
hospitalization.) Determination of the factual 
need for aid and attendance is subject to the 
criteria of § 3.352: 
(3) Amount of the allowance. The amount of the 
additional allowance payable to a veteran in need 
of regular aid and attendance is specified in 38 
U.S.C. § 1114(r)(1). The amount of the additional 
allowance payable to a veteran in need of a higher 
level of care is specified in 38 U.S.C. 
§ 1114(r)(2). The higher level aid and attendance 
allowance authorized by 38 U.S.C. 1114(r)(2) is 
payable in lieu of the regular aid and attendance 
allowance authorized by 38 U.S.C. § 1114(r)(1).   
(i) Total plus 60 percent, or housebound; 38 
U.S.C. § 1114(s). The special monthly compensation 
provided by 38 U.S.C. § 1114(s) is payable where 
the veteran has a single service-connected 
disability rated as 100 percent and, (1) Has 
additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent 
service-connected disability and involving 
different anatomical segments or bodily systems, 
or 
(2) Is permanently housebound by reason of 
service-connected disability or disabilities. This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability 
or disabilities and resultant confinement will 
continue throughout his or her lifetime.   
38 C.F.R. § 3.350 (2008).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under § 3.352(a); that eligibility required at least 
one of the enumerated factors be present, and that because 
the regulation provides that "[t]he particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole," the "particular personal function" must be one of 
the enumerated factors.

In this case, the Veteran claims he is housebound and in need 
of aid and attendance.  He reports he has to use a wheelchair 
and that his spouse and son help him dress and shower.  

VA medical examination in September 2006 revealed best 
corrected distance acuities of 20/25-2 in the right eye and 
20/20 in the left eye.  The examiner stated the Veteran's 
vision should not affect his ability to function in daily 
life.  VA neurological and spine disorders in August 2006 and 
October 2006 revealed severe low back ad bilateral lower 
extremity pain with lower extremity muscle atrophy and 
weakness.  There was also progressive muscular atrophy of the 
upper extremities.  A September 2006 aid and attendance 
examination found the Veteran required aid and attendance due 
to his service-connected disabilities.  The examiner noted 
the Veteran could not drive, shower, or clothe himself 
without assistance, but that he could feed himself.  The 
examiner stated he was not bedridden.  He had difficulty 
ambulating on his feet due to poor balance and required 
assistance transferring from the bed to the wheelchair.  He 
did not wear diapers and denied fecal incontinence.

Private medical records show treatment for spinal stenosis 
without specific opinion as to the need for assistance.  In 
April 2007, the Veteran underwent decompression and a L2-S1 
laminectomy with L3-L5 posterior fusion.  A private physician 
remarked the Veteran looked "absolutely wonderful" and that 
his typical leg pain had resolved.  

A May 2007 VA aid and attendance examination report noted the 
Veteran had no restrictions to the upper extremities.  There 
was no incontinence.  It was noted he was not able to walk 
without the assistance of another person and that he needed 
daily physical therapy.  However, it was also indicated that 
he could ambulate with a walker at home and could use a cane 
for short distances.

Based upon the evidence of record, the Board finds that the 
Veteran does not meet the criteria for an increased special 
monthly compensation rate.  The Veteran is already receiving 
a rate at the M1/2 rate which is higher than any single rate at 
the under 38 U.S.C. § 1114(l), (m), or (s).  For application 
of separate special monthly compensation rates no service-
connected disability may be considered twice.  The evidence 
does not demonstrate that two or more independent rates are 
warranted under 38 U.S.C. § 1114(l), (m), or (n) and 
requirement of the maximum rate 38 U.S.C. § 1114(o) or (p) 
are not met for consideration of a higher rate under 
38 U.S.C. § 1114(r).  A rate under 38 U.S.C. § 1114(o) for 
paraplegia requires the loss of use of both legs and 
helplessness.  There is no probative evidence in his case of 
helplessness, loss of anal or bladder control, deafness, 
blindness, or anatomical loss of an extremity.  The Veteran 
is not shown to be housebound.  Therefore, his claim for an 
increased special monthly compensation rate must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an increased rate of special monthly 
compensation is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


